DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (USPGPUB 2016/0195771—hereinafter “Kimura”).
As to Claim 1, Kimura teaches a method (Abstract) comprising: illuminating a liquid crystal display (LCD) (Pg. 1, ¶ 1) using a first number of local dimming zones (Pg. 13, ¶ 145 – note “first region”);
determining a second number of local dimming zones that overlap the first number of local dimming zones (Pg. 13, ¶ 145 – note “second region”); and
illuminating the LCD using the second number of local dimming zones (Pg. 13, ¶ 145 - 147).
As to Claim 2, Kimura teaches determining a series of additional numbers of overlapping local dimming zones (Pg. 13, ¶ 145 - 147); and illuminating the LCD using the series of additional numbers of overlapping local dimming zones (Pg. 13, ¶ 145 - 147).  
As to Claim 3, Kimura teaches that the second number is mutually prime with respect to the first number (Pg. 13, ¶ 145 - 147).  
As to Claim 7, Kimura teaches dynamically changing a brightness of each of the dimming zones to match a brightness level for content appearing in each of the dimming zones (Pg. 12, ¶ 140 and Pg. 13, ¶ 143 - 147).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Kerr (USPGPUB 2006/0256037—hereinafter “Kerr”).
As to Claim 8, Kimura teaches a display device (See Figs. 10A-10B), comprising: 
a liquid crystal display (LCD) (Pg. 1, ¶ 1) to be illuminated using a number of local dimming zones (Pg. 13, ¶ 147); and 
an LCD illuminator to drive a plurality of light emitting diodes (LEDs) of the local dimming zones (Pg. 20, ¶ 236 and 239).  
Kimura, however, fails to teach a zone number generator to generate a series of alternating numbers of overlapping local dimming zones.  Examiner cites Kerr to teach a zone number generator to generate a series of alternating numbers of overlapping local dimming zones (Pgs. 9-10, ¶ 114 and Pg. 14, ¶ 145).  At the time of the effective filling date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a zone number generator to generate a series of alternating numbers of overlapping local dimming zones, as taught by Kerr, in the display device taught by Kimura, in order to produce a variety of ornamental appearances (Kerr, Pg. 14, ¶ 145).  
As to Claim 4, Kimura, as modified by Kerr, teaches that determining the second number comprises randomly switching to a number of a list of mutually prime numbers (Kerr, Pgs. 9-10, ¶ 114 and Pg. 14, ¶ 145).  
As to Claim 5, Kimura, as modified by Kerr, teaches periodically switching zone numbers in a predetermined order and a predetermined time interval (Kerr, Pgs. 9-10, ¶ 114 and Pg. 14, ¶ 145).  
As to Claim 6, Kimura, as modified by Kerr, teaches switching zone numbers based on content to be displayed (Kerr, Pgs. 9-10, ¶ 114 and Pg. 14, ¶ 145).  
As to Claim 9, Kimura teaches that each of the local dimming zones comprise a subset of the plurality of LEDs (Pg. 20, ¶ 239).  
As to Claim 10, Kimura teaches that the alternating numbers of overlapping local dimming zones are mutually prime (See Fig. 10A and Pg. 13, ¶ 145 – 147 and Pg. 19, ¶ 221).
As to Claim 11, Kimura, as modified by Kerr, teaches that the zone number generator is to randomly switch to a number of a list of mutually prime numbers of local dimming zones (Kerr, Pgs. 9-10, ¶ 114 and Pg. 14, ¶ 145).
As to Claim 12, Kimura, as modified by Kerr, teaches that the zone number generator is to periodically switching zone numbers in a predetermined order and a predetermined time interval (Kerr, Pgs. 9-10, ¶ 114 and Pg. 14, ¶ 145).
As to Claim 13, Kimura, as modified by Kerr, teaches that the zone number generator is to switch to different numbers of local dimming zones based on content to be displayed on the LCD (Kerr, Pgs. 9-10, ¶ 114 and Pg. 14, ¶ 145).  
As to Claim 14, Kimura teaches that the LCD illuminator is to dynamically modify a brightness of each of the local dimming zones to match a brightness level for content appearing in each of the local dimming zones (Pg. 12, ¶ 140 and Pg. 13, ¶ 143 - 147).  
As to Claim 15, Kimura, as modified by Kerr, fails to teach that the display device comprises a high dynamic range (HDR) display device.  Examiner takes Official Notice that HDR display devices are well-known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate an HDR display device, as the display device, taught by Kimura, as modified by Kerr, in order to produce sharper images.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hsieh et al. (U.S. Patent 11,423,850).
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694